Case 9:21-cv-81089-RAR Document 1-3 Entered on FLSD Docket 06/17/2021 Page 1of 4

EXHIBIT 2
Case 9:21-cv-81089-RAR Document 1-3 Entered on FLSD Docket 06/17/2021 Page 2 of 4

6/17/2021 Entity Information

Corporation & Business Entity Database Search

Selected Entity Name: CANON SOLUTIONS AMERICA, INC.
Selected Entity Status Information

Current Entity Name: CANON SOLUTIONS AMERICA, INC.

DOS ID #: 304603
Initial DOS Filing Date: MARCH 19, 1971
County: SUFFOLK
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of
the entity)
C/O CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK, 12207-2543
Chief Executive Officer
SHINICHI YOSHIDA
ONE CANON PARK
MELVILLE, NEW YORK, 11747
Principal Executive Office
CANON SOLUTIONS AMERICA, INC.
ONE CANON PARK
MELVILLE, NEW YORK, 11747
Registered Agent
CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK, 12207-2543

httos://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=13189544FC7F238E6E8B6350864C84CC30B70A8809F-... 1/3
Case 9:21-cv-81089-RAR Document 1-3 Entered on FLSD Docket 06/17/2021 Page 3 of 4

6/17/2021 Entity Information

This office does not record information
regarding the names and addresses of
officers, shareholders or directors of
nonprofessional corporations except the
chief executive officer, if provided, which
would be listed above. Professional
corporations must include the name(s) and
address(es) of the initial officers, directors,
and shareholders in the initial certificate of
incorporation, however this information is
not recorded and only available by viewing
the certificate.

 

*Stock Information

# of Shares Type of Stock $ Value per Share
200000 Par Value 10

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
DEC 31, 2012 Actual CANON SOLUTIONS AMERICA, INC.
DEC 07, 2007 Actual CANON BUSINESS SOLUTIONS, INC.
SEP 17, 2003 Actual CANON BUSINESS SOLUTIONS-EAST, INC.
NOV 17, 2000 Actual CANON BUSINESS SOLUTIONS-NORTHEAST, INC.
FEB 29, 1996 Actual MCS BUSINESS SOLUTIONS, INC.
JUN 13, 1986 Actual MCS BUSINESS MACHINES, INC.
MAR 19, 1971 Actual METROPOLITAN CALCULATOR SYSTEMS, INC.

A Fictitious name must be used when the Actual name of a foreign entity is
unavailable for use in New York State. The entity must use the fictitious name when
conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.

Search Results New Search

Depa rtment of State Accessibility Contact Disclaimer

Language Access Privacy Policy

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=13189544FC7F238E6E8B6350864C84CC30B70AB809F... 2/3
Case 9:21-cv-81089-RAR Document 1-3 Entered on FLSD Docket 06/17/2021 Page 4 of 4

6/17/2021 Entity Information

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=13189544FC7F238E6E8B6350864C84CC30B70A8809F... 3/3
